     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 1 of 22 Page ID #:1



 1    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      JILL M. PIETRINI (Cal. Bar No. 138335)
 2      jpietrini@sheppardmullin.com
      PAUL A. BOST (Cal. Bar No. 261531)
 3      pbost@sheppardmullin.com
      1901 Avenue of the Stars, Suite 1600
 4    Los Angeles, California 90067-6017
      Telephone: (310) 228-3700
 5    Facsimile: (310) 228-3701
 6    CHRIS PONDER (Cal Bar. 296546)
        cponder@sheppardmullin.com
 7    379 Lytton Avenue
      Palo Alto, California 94301
 8    Telephone: (650) 815-2676
      Facsimile: (650) 815-2601
 9
      Attorneys for Plaintiff
10    WARGAMING.NET LIMITED
11
                           UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13                              WESTERN DIVISION

14    WARGAMING.NET LIMITED, a                  Case No. 2:21-cv-01066
15    Cyprus limited company,
                                                COMPLAINT FOR COPYRIGHT
                      Plaintiff,                INFRINGEMENT
16
            v.                                 DEMAND FOR JURY TRIAL
17
18    APPLE INC., a California corporation,
19                   Defendant.
20
            Plaintiff Wargaming.net Limited (“Wargaming”) hereby files this complaint
21
      against defendant Apple, Inc. (“Apple”) and alleges as follows:
22
                               PRELIMINARY STATEMENT
23
            1.    This is a copyright infringement action against Apple for marketing,
24
      hosting, and distributing third-party Press Fire Games, LLC f/k/a BlitzTeam LLC’s
25
      (“BlitzTeam”) mobile game Battle Prime, which copies and uses Wargaming’s
26
      copyrighted source code without Wargaming’s authorization or permission.
27
            2.    Certain BlitzTeam personnel worked for Wargaming in its World of
28

                                              -1-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 2 of 22 Page ID #:2



 1    Tank Blitz (“WOTB”) product group and were known as “The Blitz Team”
 2    amongst Wargaming’s employees and management and by the community of
 3    international computer programmers that develop game properties.
 4          3.     Until just before The Blitz Team’s separation from Wargaming, the
 5    WOTB product group was led by Andrei Karpiuk, Vitali Baradouski, Stsiapan
 6    Drozd, and Dzimitry Babraunichy (collectively, the “DAVA Individuals”). The
 7    DAVA Individuals were afforded a high-level of autonomy to manage the WOTB
 8    product group and were richly compensated for their efforts. In addition to
 9    ordinary employment compensation, the DAVA Individuals received additional
10    payments exceeding $10,000,000, which included a share of WOTB’s net revenue.
11          4.     In April 2017, the DAVA Individuals announced that they intended to
12    leave Wargaming to start their own video game company. The DAVA Individuals
13    and Wargaming parted ways in April 2018 after a year of failed negotiations for a
14    new business arrangement. Within days, The Blitz Team formed BlitzTeam and
15    hired away more than thirty of Wargaming’s employees. Until recently, BlitzTeam
16    used various BLITZ trademarks for mobile computer games and used a trade name
17    in violation of Wargaming’s trademark rights and, as pertinent to Wargaming’s
18    claims asserted herein against Apple, have impermissibly used Wargaming’s source
19    code to develop Battle Prime.
20          5.     BlitzTeam has earned significant revenues related to Battle Prime,
21    mainly through the sale of “in-app” purchases. Apple has been actively distributing
22    Battle Prime to consumers in the United States through the Apple App Store and,
23    on information and belief, promoting Battle Prime on its websites and collecting all
24    the revenue generated from Battle Prime on the platform and keeping a substantial
25    share of that revenue. Wargaming submitted a takedown notice to Apple pursuant
26    to 17 U.S.C. § 512, et seq., notifying it that Battle Prime infringes Wargaming’s
27    copyright. Instead of disabling access to or removing Battle Prime, Apple instead
28    decided that it would be more profitable to collect its revenue share from Battle

                                               -2-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 3 of 22 Page ID #:3



 1    Prime and continue its unlawful distribution.
 2          6.     As a result of Apple’s continued marketing, hosting, and distribution
 3    of Battle Prime despite receipt of Wargaming’s takedown notice, Wargaming is
 4    entitled to the relief requested herein, including monetary relief and injunctive relief
 5    to the maximum extent permitted by law.
 6                                        JURISDICTION
 7          7.     This action arises under the copyright laws of the United States, 17
 8    U.S.C. § 101, et seq. This Court has jurisdiction under 28 U.S.C. § 1338 and 17
 9    U.S.C. § 501.
10          8.     Venue is proper under 28 U.S.C. §§ 1391(b) and (c) in this case
11    because, on information and belief, Apple is subject to personal jurisdiction in this
12    District and/or a substantial part of the events or omissions giving rise to the instant
13    claims occurred in this District.
14                                           PARTIES
15          9.     Wargaming is a Cyprus limited company, having its principal place of
16    business in Nicosia, Cyprus, with United States offices in Austin, TX, Bellevue,
17    WA, and Chicago, IL. Wargaming is actively engaged in business in the U.S. For
18    example, Wargaming actively sells and promotes its games in the U.S., and has
19    held game competitions in New York under the name Blitz Twister Cup, promoted
20    the 2017 Mobile Masters tournament in Las Vegas, NV and 2018 tournament in
21    Seattle, WA, and engaged in various promotions and hired a U.S. public relations
22    company in order to target U.S. consumers.
23          10.    On information and belief, Apple is a California corporation having its
24    principal place of business in Cupertino, CA, with other offices in California,
25    including Los Angeles, CA.
26          11.    Apple is subject to general personal jurisdiction in this District because
27    it has its principal place of business in California.
28

                                                 -3-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 4 of 22 Page ID #:4



 1                               WARGAMING’S BUSINESS
 2          12.   Wargaming is recognized internationally as one of the leading
 3    developers and publishers of multiplayer online video games that are built upon a
 4    “freemium” business model. Under the “freemium” business model, games are
 5    free-to-play, but participants also have the option of paying a fee for use of
 6    “premium” features. Such premium features may be purchased through
 7    Wargaming’s own online store located at <https://na.wargaming.net/shop/.>
 8          13.    Wargaming develops video games for Windows and Mac computers,
 9    as well as for mobile devices such as mobile phones and tablets, both Android and
10    Apple devices.
11          14.    Currently seven of Wargaming’s video games are on the market,
12    which, as of approximately March 2020, collectively had more than 332,000,000
13    registered players worldwide. Attached as Exhibit A are true and correct copies of
14    extracts from Wargaming’s websites <Wargaming.com> and <Wargaming.net>, as
15    well as Wargaming’s online shop.
16          15.    Wargaming’s video games are distributed and made available to
17    consumers in the U.S. and worldwide through Wargaming Game Center, the video
18    game digital distribution service “Steam” operated by Valve Corporation, mobile
19    app platforms such as Apple’s App Store (for Apple iOS devices) and Google Play
20    (for Android devices), and on such consoles as Xbox and PlayStation.
21                            WORLD OF TANKS BLITZ GAME
22          16.    One of Wargaming’s video games is World of Tanks, which was
23    initially launched in 2009. It focuses on player vs. player gameplay with each
24    player controlling an armored vehicle. The World of Tanks game was very
25    successful, and versions of it were later released for play on multiple gaming
26    consoles, such as PlayStation 4, PlayStation 5, Xbox 360, Xbox One, and Xbox
27    Series X.
28          17.    In 2013, Wargaming expanded its World of Tanks game with the

                                               -4-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 5 of 22 Page ID #:5



 1    announcement of World of Tanks Blitz, a mobile game for tablets and smartphones
 2    using Windows 10, Android, and iOS. The World of Tanks Blitz game was released
 3    (on iOS only) on May 2014 in Europe and on June 27, 2014 in North America
 4    (again, on iOS only). The Android version of the World of Tanks Blitz game was
 5    released worldwide on December 4, 2014. And the Windows 10 version of the
 6    World of Tanks Blitz game was released in the Windows Store on December 28,
 7    2015. On November 9, 2016, the PC version of the World of Tanks Blitz game was
 8    also released on Valve Corporation’s Steam, a video game digital distribution
 9    service, separately from the standard PC version of the World of Tanks game,
10    which is also available on Steam. Although the World of Tanks Blitz game is based
11    on the World of Tanks game, it is a different game with different game sessions.
12          18.     Wargaming’s World of Tanks Blitz game was developed by a team of
13    computer programmers working within the Wargaming Group that came to be
14    known as “The Blitz Team.” The Wargaming Group is a group of affiliates of
15    Wargaming, including, without limitation, Wargaming.net Limited and Game
16    Stream JLLC. Attached hereto as Exhibit B are true and correct copies of relevant
17    screenshot extracts from Wargaming’s Facebook Workplace platform showing the
18    use of the term “Blitz Team.”
19          19.     Wargaming’s World of Tanks Blitz game has been a huge success
20    amongst gamers across the U.S. and worldwide, and WORLD OF TANKS BLITZ
21    is a well-known, if not famous, trademark by reason of its extensive use and
22    reputation.
23          20.     Since its launch in 2014 and up until approximately March 2020, there
24    have been more than 20 million downloads of the World of Tanks Blitz game,
25    generating millions of dollars in revenue. On average, there are 300,000 monthly
26    active users of the game in the U.S.
27          21.     According to Newzoo, the world’s leading provider of market
28    intelligence covering the global games, esports, and mobile markets

                                              -5-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 6 of 22 Page ID #:6



 1    (www.newzoo.com), as of approximately March 2020, Wargaming is the 7th
 2    highest grossing mobile game publisher in Eastern Europe.
 3          22.    The popularity and the success of the World of Tanks Blitz game is
 4    demonstrated by the significant number of installs the game has had in the U.S.
 5    over the last few years. In 2014, the game was downloaded nearly 1.1. million
 6    times in the U.S.; in 2015, more than 1.3 million downloads; in 2016, more than
 7    1.35 million downloads; in 2017, more than 950,000 downloads; in 2018, almost
 8    800,000 downloads; and in 2019, more than 800,000 downloads. In the U.S., as of
 9    January 2020, it is estimated that there are more than 242,000 monthly active users
10    of the World of Tanks Blitz game. At times, there have been more than 400,000
11    monthly active users of the game.
12          23.    Due to the popularity of the World of Tanks Blitz game, the game is
13    commonly known and referred to as Blitz.
14          24.    Wargaming has held and sponsored special events, published print
15    advertisements, engaged athletes as partners, engaged internet influencers, and
16    sponsored game competitions, all promoting, marketing, and advertising the
17    WORLD OF TANKS BLITZ and BLITZ trademarks in the U.S. One of the most
18    significant promotional and marketing events is the Blitz Twister Cup, which has
19    been running successfully for the past four years. The Blitz Twister Cup is an
20    international gaming tournament centered around the World of Tanks Blitz game,
21    and other Wargaming’s Blitz games (see infra), with various teams from around the
22    globe who compete for a cash prize. The Blitz Twister Cup is considered the final
23    of the international tournament since teams need to complete the preliminary
24    rounds in order to compete in the Blitz Twister Cup. In the 2018 Blitz Twister Cup
25    preliminaries, more than 600 teams competed for a ticket to the final. The Blitz
26    Twister Cup is streamed and broadcasted with thousands of people watching the
27    progression of their team in the tournament. In November 2019, six teams from
28    around the world participated in the Blitz Twister Cup final. In total, 223 websites

                                              -6-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 7 of 22 Page ID #:7



 1    with an online readership of 3.64 billion people covered the 2019 Blitz Twister
 2    Cup, with an estimate of 27 million views.
 3            25.   Wargaming has also promoted its WORLD OF TANKS BLITZ and
 4    BLITZ trademarks on social media, including collaborating with various
 5    YouTubers and content creators for the promotion of the World of Tanks Blitz video
 6    game platform in June 2019. YouTubers Younes Jones, who has a following of
 7    1.26 million subscribers, AviveHD with 1.86 million subscribers, Simon Desue
 8    with 4.31 million subscribers, and JuniorTVLife with 1.26 million subscribers,
 9    created videos which depicted their experience playing the World of Tanks Blitz
10    game.
11            26.   Since its launch, Wargaming’s World of Tanks Blitz game has received
12    numerous awards and nominations worldwide. For example, the World of Tanks
13    Blitz game was nominated by PocketGamer.com – a leading website that focuses on
14    mobile, portable, and handheld games – for “Best Mobile Esport” for the year 2020,
15    which is an annual award recognizing and celebrating the most impressively
16    implemented and strategically sustained mobile e-sport experience of the relevant
17    year. The “Best Mobile Esport” award, together with other video game awards
18    collectively known as “The Pocket Gamer Mobile Games Awards,” are amongst
19    the most prestigious awards in the video game industry.
20                         WORLD OF WARSHIPS BLITZ GAME
21            27.   Another well-known video game developed and published by
22    Wargaming is the game World of Warships, a free-to-play naval warfare-themed
23    Massively Multiplayer Online (“MMO”) video game. The World of Warships
24    game was released worldwide in September 2015.
25            28.   In 2018, Wargaming expanded globally World of Warships to mobile
26    platforms with the announcement of World of Warships Blitz, a mobile version
27    of World of Warships for tablets and smartphones using Windows
28    10, Android, and iOS. The World of Warships Blitz game is a free-to-play mobile

                                              -7-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 8 of 22 Page ID #:8



 1    action MMO that plunges users into intense naval combat of the first half of the
 2    20th century.
 3          29.    On July 14, 2017, Wargaming completed a beta/soft launch of the
 4    World of Warships Blitz mobile video game, and on January 17, 2018, the game
 5    was launched globally. Since its launch, the World of Warships Blitz game has
 6    been a huge success amongst gamers in the U.S. and worldwide, and WORLD OF
 7    WARSHIPS BLITZ has acquired the status of a famous, or at least well-known,
 8    trademark by reason of its extensive use and reputation.
 9          30.    Since its launch in January 2018, there have been more than 16 million
10    downloads of the World of Warships Blitz game. Each month, there are
11    approximately one million users actively playing the game.
12          31.    In 2019, Wargaming’s World of Warships Blitz game was given the
13    People’s Choice award at the Mobile Games Awards. The Mobile Games Awards
14    is a yearly celebration of the greatest games and developers around the world given
15    by the readers of PocketGamer.com.
16          32.    The World of Warships Blitz game is the subject of substantial
17    publicity, including descriptions, reviews, and discussions of, and news about, the
18    game on a global basis, including in the U.S.
19          33.    Given the success and reputation acquired by Wargaming’s World of
20    Tanks Blitz and World of Warships Blitz games, Wargaming is currently in the
21    process of developing additional Blitz video games with a military theme.
22          34.    Since adopting and using the trademark WORLD OF TANKS BLITZ,
23    WORLD OF WARSHIPS BLITZ, and BLITZ to identify certain of Wargaming’s
24    mobile video games, Wargaming has incurred (and continues to incur) significant
25    amounts in promotional, marketing, and advertising expenses to establish and
26    maintain the reputation of these trademarks.
27          35.    Wargaming’s trademarks WORLD OF TANKS BLITZ, WORLD OF
28    WARSHIPS BLITZ, and BLITZ have acquired secondary meaning in the U.S. and

                                              -8-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 9 of 22 Page ID #:9



 1    worldwide, and are instantly recognizable and associated by the relevant consumers
 2    in the U.S. with Wargaming and its mobile video MMO game products with a
 3    military theme.
 4          36.    Wargaming owns federal registrations of the trademarks WORLD OF
 5    TANKS BLITZ and WORLD OF WARSHIPS BLITZ, and owns common law
 6    rights in the trademark BLITZ alone.
 7           BLITZTEAM’S PRIOR EMPLOYMENT WITH WARGAMING
 8          37.    Wargaming has reasonable grounds to believe that BlitzTeam was set
 9    up by former employees of Wargaming, who focused on the development of the
10    World of Tanks Blitz game when working for Wargaming. Attached hereto as
11    Exhibit C is a true and correct copy of a letter from the Ministry of Justice of the
12    Republic of Belarus attaching an extract from the Republic of Belarus’ Unified
13    State Register of Legal Entities and Individual Entrepreneurs as of October 4, 2018.
14    The extract supplied by the Belarus authorities shows that Blitz Team was formed
15    and is owned by Kleshchenko Viktor Konstantinovich and Polyakov Kirill
16    Nikolaevich, and that the entity was formed on April 28, 2018. Before leaving their
17    employment with JLLC GameStream (a company within the Wargaming Group),
18    Mr. Kleschenko was Lead Tools Developer and Mr. Polyakov was the Product
19    Manager for the World of Tanks Blitz game. Mr. Polyakov quit his employment by
20    JLLC GameStream on April 27, 2018, the day before BlitzTeam was formed.
21          38.    Wargaming has reasonable grounds to suspect that BlitzTeam, through
22    its agents and employees, improperly encouraged, induced, or solicited more than
23    thirty (30) employees of Wargaming to join BlitzTeam, such former employees
24    being part of Wargaming’s own “Blitz Team” referred to in Paragraph 2 above.
25    These suspicions are supported, amongst others, by various posts by numerous
26    former employees of Wargaming on their profiles on social media platforms, such
27    as Facebook and LinkedIn, reflecting that they were employed with Wargaming
28    and are now employed by BlitzTeam. For example, the Facebook profile of former

                                               -9-
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 10 of 22 Page ID #:10



 1     employee UX Designer Artem Mazurkevich (Артём Мазуркевич) states that he
 2     was an employee of the Wargaming Global Team from December 2015 until
 3     October 2018, at which time he became employed at “Blitz Team” as a UX Expert.
 4     Also, Volha Mamul’s (Ольга Мамуль) profile reveals that she is an employee of
 5     BlitzTeam while in the past she worked as a Project Manager for Wargaming.
 6           39.    Wargaming’s “Blitz Team” was formed in approximately 2013 in
 7     connection with an agreement known as the Transfer of Rights & Future
 8     Cooperation Agreement (“TRFCA”), a true and correct copy of which is attached
 9     hereto as Exhibit D. By that agreement, Mr. Karpiuk, Mr. Baradouski, Mr. Drozd,
10     and Mr. Babraunichy conveyed certain software to Wargaming, and agreed to work
11     on the World of Tanks Blitz game for Wargaming. The agreement also required
12     Wargaming to employ Mr. Kleschenko and Mr. Polyakov as “Key Personnel” for
13     the development of the World of Tanks Blitz game.
14           40.    Wargaming has paid the DAVA Individuals in excess of US
15     $10,000,000 under the TRFCA.
16           41.    The TRFCA required the DAVA Individuals to enter into “Non-
17     Compete and Non-Solicitation Agreements.” Attached hereto as Exhibit E are true
18     and correct copies of the executed Non-Compete and Non-Solicitation Agreements.
19           42.    Section 2.1 of the Non-Competition and Non-Solicitation Agreements
20     obligates the DAVA Individuals not to “personally or through others encourage,
21     induce, attempt to induce, solicit or attempt to solicit (on [their] own behalf or on
22     behalf of any other person or entity), or take any other action which is intended to
23     induce or encourage, or has the effect of inducing or encouraging, any employee of
24     the Wargaming Group to leave his or her employment with the Wargaming Group
25     to engage in a Prohibited Activity with [the DAVA Individuals].” The DAVA
26     Individuals were obligated not to solicit Wargaming’s employees “commencing on
27     the Effective Date and ending on the one (1)-year anniversary of the Employment
28     Termination.” The “Effective Date” is defined as the date of the execution of the

                                                - 10 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 11 of 22 Page ID #:11



 1     TRFCA (August 27, 2013).
 2           43.    Section 1.2 of the Non-Competition and Non-Solicitation Agreements
 3     defines “Prohibited Activity” to include: “(a) [to] participate or engage, anywhere
 4     in the Restricted Territory, in any business (including research and development),
 5     operations, activities and/or services, that are or involve the creation, design,
 6     development, modification, marketing, licensing, sale or other distribution of (1)
 7     any Multiplayer Online Battle Arena (MOBA) electronic or video games, massively
 8     multiplayer online games, multi- and single player electronic and video games
 9     (whether for gaming consoles, PCs, hand-held devices, including tablets, mobile
10     and cell phone devices, or any other electronic platforms), where any such games
11     feature the use of tanks, warplanes, battleships, helicopters, or robots, or (2) games
12     that are based in significant part on elements substantially similar to those in the
13     Game and/or [WOTB] (as defined in the [TRFCA]), and/or any other electronic
14     and video games that are currently are [sic] planned and/or being developed by
15     Wargaming Group, without regard to [the DAVA Individuals’] actual involvement
16     into the development of such ) (‘Competing Business Purpose’); (b) be or become
17     an officer, director, stockholder, owner, Affiliate, salesperson, co-owner, partner,
18     trustee, promoter, technician, engineer, analyst, employee, agent, representative,
19     supplier, contractor, consultant, advisor or manager of or to, or otherwise acquire or
20     hold any interest in, or participate in or facilitate the financing, operation,
21     management or control of, or otherwise assist any firm, partnership, corporation,
22     person, entity or business that engages or participates in a Competing Business
23     Purpose in the Restricted Territory.”
24           44.    Over the course of the six months after the DAVA Individuals left
25     Wargaming’s employ, from May 2018 to October 2018, thirty-four (34) employees
26     left Wargaming and joined BlitzTeam. The bulk of the improper hires occurred in
27     May 2018 (the same month the DAVA Individuals left Wargaming), when twenty-
28     three (23) members of Wargaming’s mobile development team joined BlitzTeam.

                                                 - 11 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 12 of 22 Page ID #:12



 1           45.    Wargaming is informed and believes that the DAVA Individuals, as
 2     well as others working in concert with the DAVA Individuals, contacted
 3     Wargaming employees on behalf of BlitzTeam.
 4           46.    On February 20, 2018, Mr. Baradouski told one of Wargaming’s
 5     employees that the DAVA Individuals planned to leave Wargaming to start a new
 6     company, and asked the employee to join their new company. Mr. Baradouski
 7     instructed the employee to keep the departure plan secret, and revealed that only
 8     eight people knew about the departure plan. The eight people included the DAVA
 9     Individuals, as well as Mr. Polyakov and Mr. Kleschenko, who are the two former
10     employees that formed BlitzTeam less than two months later. At the time of the
11     conversation, the DAVA Individuals, Mr. Polyakov and Mr. Kleschenko were
12     employed by Wargaming.
13           47.    Around that same time, Mr. Karpiuk separately met with another of
14     Wargaming’s employees and, on information and belief, revealed the departure
15     plan. Wargaming’s employee later left his employment, and joined BlitzTeam.
16                    BLITZ TEAM AND ITS INFRINGING ACTIONS
17           48.    On or about May 2018, Wargaming received notice for the first time of
18     BlitzTeam’s establishment in Belarus, and of BlitzTeam’s efforts to develop and
19     release a new action mobile video game with a military theme in the global market.
20           49.    Like Wargaming’s World of Tanks Blitz and World of Warships Blitz
21     games, BlitzTeam’s first game, Battle Prime, is a free-to-play multiplayer shooter
22     with a military theme. On information and belief, the battles in BlitzTeam’s Battle
23     Prime game last approximately five minutes. In each game, two teams of up to six
24     players must face each other in a virtual world, where the goal is to earn points and
25     move up the leaderboard by destroying as many enemies as possible. Every time a
26     player destroys an enemy, the player earns points. Players play with “primes,” i.e.,
27     universal war avatars with unique attack abilities. Every prime has its own tactics
28     and characteristics. Each time the player joins a new battle or rejoins a battle after

                                                - 12 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 13 of 22 Page ID #:13



 1     the player’s avatar is killed, the player switches to another one of the player’s prime
 2     avatars.
 3           50.    BlitzTeam released Battle Prime in the U.S. on December 11, 2019.
 4     As with Wargaming’s World of Tanks Blitz and World of Warships Blitz games, the
 5     Battle Prime game is available for download via the Apple App Store and, until
 6     recently, was available for download via Google’s Google Play Store. The Battle
 7     Prime game has generated significant revenue through the Apple App Store, mainly
 8     through users’ purchase of in-app purchases. On information and belief, Apple
 9     collects this revenue for BlitzTeam and retains a percentage of it.
10           51.    Until BlitzTeam changed its name to Press Fire Games LLC, the Battle
11     Prime game, its related apps on the Apple App Store and Google Play, and
12     BlitzTeam’s own websites (www.battleprime.com and www.blitzteam.com) all
13     made unauthorized use of the BLITZ trademark, either as part of BlitzTeam’s
14     corporate name or as part of the trademarks BLITZ TEAM and BLITZ ENGINE,
15     and stylized versions thereof. Attached hereto as Exhibit F are true and correct
16     copies of screenshots and extracts from the Apple App Store, Google Play,
17     BlitzTeam’s websites www.battleprime.com and www.blitzteam.com, and
18     www.battleprime.com’s “Terms of Use” “Privacy Policy,” all showing BlitzTeam’s
19     unauthorized use of the BLITZ mark and corporate name in the U.S.
20           52.    BlitzTeam registered BLITZ TEAM, BLITZ TEAM & Design, and
21     BLITZ ENGINE in Belarus as national trademarks, which then served as the basis
22     for the subsequent filing by BlitzTeam of the following three International BLITZ
23     trademark applications: IR 1475283 BLITZ TEAM in Class 42; IR 1474692
24     BLITZ TEAM & Design in Class 42; and IR 1478842 BLITZ ENGINE in Class 9.
25     The International applications were filed with the World Intellectual Property
26     Office (“WIPO”) under the Madrid Protocol and were extended to the U.S. and to
27     other jurisdictions.
28           53.    Wargaming immediately took steps and is currently in the process of

                                                - 13 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 14 of 22 Page ID #:14



 1     taking further legal steps in Belarus, the U.S., and in other jurisdictions worldwide
 2     to oppose BlitzTeam’s trademark applications or, as the case may be, to cancel the
 3     resulting registrations on the basis of Wargaming’s prior rights in its well-known
 4     trademarks WORLD OF TANK BLITZ, WORLD OF WARSHIPS BLITZ, and
 5     BLITZ.
 6           54.    On May 29, 2020, Wargaming filed a consolidated notice of
 7     opposition with the Trademark Trial & Appeal Board of the U.S. Patent &
 8     Trademark Office opposing registration of BlitzTeam’s pending applications to
 9     register BLITZ TEAM (Ser. No. 79/262,236) and BLITZ TEAM (Stylized) (Ser.
10     No. 79/261,988), which proceeding is captioned Wargaming.net Limited Liability
11     Company v. Limited Liability Company “BlitzTeam” and has been assigned
12     Opposition No. 91-256209.
13           55.    Not only did BlitzTeam attempt to confuse the public into believing it
14     and its Battle Prime game were associated with Wargaming by impermissibly using
15     the BLITZ mark, Battle Prime copies and is derived from Wargaming’s
16     copyrighted source code.
17           56.    Beginning no later than 2017, the DAVA Individuals began
18     developing a new game engine – incorporating, among other things, NVIDIA’s
19     Gameworks PhysX Code, which has robust support for 3D-human characters – and
20     a new server, neither of which were necessary for the development or operation of
21     the World of Tanks Blitz game.
22           57.    In September 2017, once those two technologies were sufficiently
23     developed, the DAVA Individuals began writing the game code for a new shooter
24     game that would feature animated, 3D-human characters. Work on the game code
25     for a new shooter game is memorialized in Jira tickets that were created on
26     September 13, 2017, which included comments from the DAVA Individuals: (a)
27     indicating that they wanted to make a game akin to Battlefield, a popular first-
28     person shooter game franchise; and (b) suggesting that they build the prototype

                                                - 14 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 15 of 22 Page ID #:15



 1     directly in “NetworkTestGame.” NetworkTestGame refers to a set of source code
 2     in the new server branch of the source code repository, which is used for a 3D
 3     multiplayer shooter game.
 4           58.    The DAVA Individuals expended significant effort and manpower
 5     developing NetworkTestGame. On information and belief, a team of at least 20
 6     individuals developed the code for the new engine over nearly a year, creating or
 7     modifying more than 250,000 lines of code. Also, on information and belief, at
 8     least 14 individuals contributed source code to the code for the new server and the
 9     NetworkTestGame, creating or modifying 182,723 lines of code.
10           59.    On information and belief, many of the individual developers that
11     worked on NetworkTestGame joined Blitz Team.
12           60.    Battle Prime uses the same NVIDIA PhysX libraries that the DAVA
13     Individuals and their team spent months learning to use at Wargaming’s expense.
14           61.    Before the DAVA Individuals left Wargaming, they uploaded the
15     source code for NetworkTestGame to GitHub, a public repository for code and
16     software development, and therefore had access to this source code after their
17     departure. There was no legitimate business reason benefiting Wargaming for the
18     DAVA Individuals to upload the source code for NetworkTestGame to GitHub, and
19     they did so without the authorization of, in violation of duties they owed to,
20     Wargaming.
21           62.    Blitz Team released Battle Prime a mere eighteen months after the
22     termination of the DAVA Individuals.
23           63.    NetworkTestGame and Battle Prime share numerous areas of
24     similarity in overall game design, graphics, user interface, and environment, all of
25     which is determined, of course, by the code underlying the games. The below
26     graphic depicts and summarizes just a few of these similarities:
27     ///
28     ///

                                                - 15 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 16 of 22 Page ID #:16



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16           64.    Wargaming, through its affiliate JLLC GameStream, has made
17     numerous requests to BlitzTeam to provide it with the computer code of the Battle
18     Prime game for the purpose of its comparison by experts in order to ascertain if it
19     includes any part of the computer code of the DAVA Framework. So far,
20     BlitzTeam has refused to respond to JLLC GameStream’s requests.
21       APPLE’S REFUSAL TO ACT ON WARGAMING’S NOTIFICATION OF
22                               CLAIMED INFRINGEMENT
23           65.    On September 15, 2020, Wargaming submitted a notice of claimed
24     infringement to Apple’s designated copyright agent pursuant to 17 U.S.C. §
25     512(c)(3). The notification included the following: (i) a physical or electronic
26     signature of a person authorized to act on behalf of Wargaming, namely,
27     Wargaming’s undersigned counsel Chris Ponder; (ii) the identification of the
28     copyrighted work claimed to have been infringed, namely, Wargaming’s “Network

                                               - 16 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 17 of 22 Page ID #:17



 1     Test Game Release for Dava Framework”; (iii) the identification of the material
 2     that is claimed to be infringing, namely, “Battle Prime: Epic PvP Shooter”; (iv)
 3     information reasonably sufficient to permit the service provider to contact
 4     Wargaming’s counsel; (v) a statement that Wargaming has a good faith belief that
 5     use of the material in the manner complained of is not authorized by the copyright
 6     owner, its agent, or the law; and (vi) a statement that the information in the
 7     notification is accurate, and under penalty of perjury, that Wargaming’s counsel is
 8     authorized to act on behalf of Wargaming. A true and correct copy of the
 9     notification is attached hereto as Exhibit G.
10           66.    On September 17, 2020, Apple confirmed receipt of the notification by
11     email, a true and correct copy of which is attached hereto as Exhibit H.
12           67.    On September 23, 2020, Apple responded to Wargaming’s
13     notification, alleging that it was “a duplicate complaint,” confusing Wargaming’s
14     notification with an unrelated notification it had submitted related to an interim
15     injunction issued by the courts of the Republic of Cyprus. Wargaming responded
16     to Apple that same day to clarify Apple’s confusion. Nevertheless, Apple still
17     refused to disable access to or remove Battle Prime from the Apple App Store, and
18     on September 30, 2020, sent Wargaming an email stating that it “cannot serve as
19     arbiter for disputes among third parties” and telling Wargaming to “work directly
20     with [BlitzTeam] to resolve any concerns you have.” A true and correct copy of
21     Wargaming’s email exchange with Apple is attached hereto as Exhibit I.
22           68.    On October 5, 2020, Wargaming again contacted Apple and explained
23     that despite Wargaming’s notification, Apple “DID NOT transmit the Notice of
24     Claimed Infringement to the application developer, DID NOT remove the
25     infringing content expeditiously, and DID NOT provide a counter-notice in lieu of
26     removing the infringing content.” Wargaming requested Apple reexamine the
27     issue. A true and correct copy of Wargaming’s email to Apple is attached hereto as
28     Exhibit J.

                                                - 17 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 18 of 22 Page ID #:18



 1           69.    Despite Wargaming’s extraordinary efforts, Apple still refused to
 2     disable access to or remove Battle Prime from the Apple App Store. Instead, on
 3     October 8, 2020, Apple merely notified BlitzTeam of Wargaming’s notification and
 4     of BlitzTeam being “responsible for any liability to Apple in connection with this
 5     matter.” A true and correct copy of Apple’s email to BlitzTeam is attached hereto
 6     as Exhibit K.
 7           70.    Apple has never contested the sufficiency of Wargaming’s notification
 8     under the DMCA or claimed that it needed additional information to act upon it.
 9           71.    In sum, to date, and despite numerous follow-up correspondences from
10     Wargaming, Apple has not, per 17 U.S.C. § 512(c)(1)(C), “respond[ed]
11     expeditiously to remove, or disable access to, the material that is claimed to be
12     infringing or to be the subject of infringing activity.” Instead, Apple continues to
13     market, host, and distribute Battle Prime as well as collect additional revenue
14     earned from sales of in app purchases.
15                                FIRST CAUSE OF ACTION
16                                   Copyright Infringement
17           72.    Wargaming repeats and realleges each and every allegation of
18     paragraphs 1 through 71, above, as though fully set forth herein.
19           73.   Wargaming is the owner of the copyright in the source code for
20     NetworkTestGame, which is the subject of a valid copyright registration with the
21     U.S. Copyright Office, as reflected below:
22
23                   Title                 Reg. Date       Reg./App. No.         Status
24       Network Test Game Release       June 30, 2020    TX0008881797         Registered
            for Dava Framework.
25
26           74.   The source code for NetworkTestGame is an original work of
27     authorship owned by Wargaming, is copyrightable subject matter under the laws of
28

                                                - 18 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 19 of 22 Page ID #:19



 1     the United States, and was sufficiently fixed in a tangible medium.
 2           75.    BlitzTeam had access to the source code for NetworkTestGame. The
 3     source code was developed by former employees of Wargaming who are now
 4     employed by BlitzTeam. These individuals saved this source code to GitHub so
 5     they could access and use it after they left Wargaming’s employ.
 6           76.    BlitzTeam’s Battle Prime game unlawfully copies and reproduces, and
 7     is a derivative work based upon, the source code for NetworkTestGame.
 8           77.    Upon information and belief, BlitzTeam was at all material times
 9     aware that its use of the source code, in the absence of a valid license or other
10     agreement authorizing BlitzTeam to use it and/or to edit, alter, and/or otherwise
11     modify it, or prepare derivative works based upon it, without Wargaming’s prior
12     written approval, would constitute copyright infringement. Wargaming has not
13     granted to BlitzTeam any such right or license.
14           78.    Apple markets, hosts, and distributes the Battle Prime game on the
15     Apple App Store. Apple reproduces the Battle Prime game and its underlying code
16     in the course of hosting and distributing the game.
17           79.    Apple directly benefits from BlitzTeam’s infringement of the source
18     code for NetworkTestGame. Among other things, it earns a share of all in-app
19     purchases made in the Battle Prime Game.
20           80.    Apple has the right and ability to supervise and control the infringing
21     activity of BlitzTeam. Namely, Apple has the right and ability to take down or
22     disable the Battle Prime game.
23           81.    Apple has failed to exercise its right and ability to supervise and
24     control the infringing activity of BlitzTeam. Namely, Apple has refused to take
25     down or disable the Battle Prime game despite receiving a notification of claimed
26     infringement from Wargaming pursuant to and compliant with 17 U.S.C. §
27     512(c)(3).
28           82.    By failing to expeditiously remove Battle Prime from the Apple App

                                                - 19 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 20 of 22 Page ID #:20



 1     Store after receiving notice from Wargaming, by having actual and constructive
 2     knowledge of the infringement, and by obtaining a direct financial benefit from the
 3     infringement while failing to control infringement on its platforms, Apple is unable
 4     to avail itself of any of the safe harbors of 17 U.S.C. § 512, et seq., to the extent
 5     that any of those safe harbors ever were even arguably available to Apple.
 6           83.    Apple’s acts constitute infringement of Wargaming’s copyright
 7     described above in violation of 17 U.S.C. § 501.
 8           84.    Wargaming is informed and believes and on that basis alleges that
 9     Apple had full knowledge that its acts are wrongful and unlawful and has continued
10     to infringe said copyrights, throughout the U.S. and various other territories of the
11     world.
12           85.    By reason of the foregoing, Wargaming has suffered damages in an
13     amount to be determined at trial, and is entitled to all damages suffered by
14     Wargaming, along with all gains, profits and advantages derived by Apple from the
15     acts of infringement.
16                                   PRAYER FOR RELIEF
17           WHEREFORE, Wargaming prays that this Court enter judgment against
18     Apple as follows:
19           1.     Finding that Apple has infringed Wargaming’s copyrighted source
20     code under 17 U.S.C. § 501;
21           2.     Ordering that Apple and, as applicable, its officers, agents, servants,
22     directors, employees, servants, partners, representatives, assigns, successors, related
23     companies, and attorneys and all persons in active concert or participation with
24     Apple or with any of the foregoing be enjoined preliminarily during the pendency
25     of this action and permanently thereafter from:
26                  a.     Copying or creating derivative works based on Wargaming’s
27     source code or any other copyrightable subject matter related to NetworkTestGame
28     or any works substantially similar thereto, including, but not limited to, the Battle

                                                 - 20 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 21 of 22 Page ID #:21



 1     Prime game, or engaging in any act in violation of Wargaming’s copyrights,
 2     including, but not limited to, inducing, causing, or materially contributing to the
 3     infringing conduct of any third party copying or creating derivative works based on
 4     Wargaming’s source code or any other copyrightable subject matter related to
 5     NetworkTestGame, or any works substantially similar thereto; and
 6                    b.    Knowingly assisting, inducing, aiding, or abetting any other
 7     person or business entity in engaging in or performing any of the activities referred
 8     to in paragraph 2(a) above.
 9            3.      Ordering that Wargaming is the exclusive owner of the copyright in
10     the source code for NetworkTestGame and that such copyright is valid and
11     protectable;
12            4.      Ordering that Apple be required to permanently delete any works of
13     authorship, including source code, in their possession, custody, or control copying
14     or derived from the source code for NetworkTestGame;
15            5.      Granting an award of damages suffered by Wargaming according to
16     proof at the time of trial;
17            6.      Ordering that Apple account to Wargaming for any and all profits
18     earned as a result of Apple’s acts in violation of Wargaming’s rights under the
19     Copyright Act;
20            7.      For pre-judgment interest on any recovery by Wargaming;
21            8.      Granting an award of Wargaming’s costs; and
22     ///
23
24     ///
25
26     ///
27
28     ///

                                                - 21 -
     Case 2:21-cv-01066 Document 1 Filed 02/05/21 Page 22 of 22 Page ID #:22



 1              9.       Granting such other and further relief as is just and proper.
 2                                                 Respectfully submitted,
 3                                                 SHEPPARD MULLIN RICHTER & HAMPTON LLP
 4
 5     Dated: February 5, 2021                     By: /s/Chris Ponder
                                                      Jill M. Pietrini
 6                                                    Chris Ponder
                                                      Paul A. Bost
 7
                                                       Attorneys for Plaintiff
 8                                                     WARGAMING.NET LIMITED
 9
10                                           JURY DEMAND

11              Plaintiff demands a trial by jury of all issues triable by jury.

12                                                 Respectfully submitted,

13                                                 SHEPPARD MULLIN RICHTER & HAMPTON LLP
14
15     Dated: February 5, 2021                     By: /s/Chris Ponder
                                                      Jill M. Pietrini
16                                                    Chris Ponder
                                                      Paul A. Bost
17
                                                       Attorneys for Plaintiff
18                                                     WARGAMING.NET LIMITED
       SMRH:4850-5286-2426.3
19
20
21
22
23
24
25
26
27
28

                                                     - 22 -
